Case 19-15723-VFP         Doc 37   Filed 05/22/19 Entered 05/22/19 12:49:16            Desc Main
                                   Document     Page 1 of 4


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

RAS Citron, LLC                                      CASE NO.: 19-15723-VFP
130 Clinton Road, Suite 202
Fairfield, NJ 07004                                  CHAPTER 13
Telephone Number 973-575-0707
Attorneys For Secured Creditor
PHH Mortgage as servicer for CITIBANK,
N.A., as Trustee for MASTR Adjustable Rate           Objection to Confirmation of Debtor's
Mortgages Trust 2007-HF2-Mortgage Pass               Chapter 13 Plan
Through Certificates, Series 2007-HF2
Aleisha C. Jennings, Esq. AJ-049302015

In Re:

Lena M. Lependorf

         Debtor.

         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
PHH Mortgage as servicer for CITIBANK, N.A., as Trustee for MASTR Adjustable Rate
Mortgages Trust 2007-HF2-Mortgage Pass Through Certificates, Series 2007-HF2 ("Secured
Creditor”), by and through its undersigned counsel, objects to confirmation of Debtor’s Chapter
13 Plan (DE # 28), and states as follows:
   1. Debtor, Lena M. Lependorf (“Debtor”), filed a voluntary petition pursuant to Chapter 13
         of the Bankruptcy Code on March 21, 2019.
   2. Secured Creditor holds a security interest in the Debtor’s real property located at 1340
         Mercedes Street, Teaneck, NJ 07666, by virtue of a Mortgage recorded on July 24, 2007
         in Book 1413, at Page 359 of the Public Records of Bergen County, NJ. Said Mortgage
         secures a Note in the amount of $999,000.00.
   3. The Debtor filed a Chapter 13 Plan on April 18, 2019.
   4. Secured Creditor filed a Proof of Claim in this case on May 1, 2019, Claim No. 1-1.
   5. Debtor is over the 109(e) debt limit; therefore, the case should be converted to a Chapter
         7 or Chapter 11 case.



                                                                                             19-282485
                                                                                       Lependorf, Lena
                                                                              Objection to Confirmation
                                                                                                 Page 1
Case 19-15723-VFP      Doc 37     Filed 05/22/19 Entered 05/22/19 12:49:16              Desc Main
                                  Document     Page 2 of 4


   6. Additionally, the Plan fails to mention the total amount of arrears owed. However,
      Secured Creditor’s timely-filed Proof of Claim shows the pre-petition arrearage due
      Secured Creditor is $1,014,545.73. Therefore, the Plan is not in compliance with the
      requirements of 11 U.S.C. §§ 1322(b)(3) and 1325(a)(5) and cannot be confirmed.
      Secured Creditor objects to any plan which proposes to pay it anything less than
      $1,014,545.73 as the pre-petition arrearage over the life of the plan.
   7. Debtor’s Plan evidences an intent to seek mortgage modification with Secured Creditor.
      Thus far, loan modification has not been offered or approved. Debtor is obligated to fund
      a Plan which is feasible to cure the arrears due to the objecting creditor within a
      reasonable time pursuant to 11 U.S.C § 1322(b)(5). Therefore, in the event that any loss
      mitigation efforts are not successful, the plan fails to satisfy the confirmation
      requirements of 11 U.S.C § 1325(a)(1).


   WHEREFORE, Secured Creditor respectfully requests this Court sustain the objections
   stated herein and deny confirmation of Debtor’s Plan, and for such other and further relief as
   the Court may deem just and proper.
                                            RAS Citron, LLC
                                            Attorney for Secured Creditor
                                            130 Clinton Road, Suite 202
                                            Fairfield, NJ 07004
                                            Telephone Number 973-575-0707

                                            By: /s/Aleisha C. Jennings
                                            Aleisha C. Jennings, Esquire
                                            NJ Bar Number AJ-049302015
                                            Email: ajennings@rasnj.com




                                                                                              19-282485
                                                                                        Lependorf, Lena
                                                                               Objection to Confirmation
                                                                                                  Page 2
Case 19-15723-VFP             Doc 37   Filed 05/22/19 Entered 05/22/19 12:49:16              Desc Main
                                       Document     Page 3 of 4




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

RAS Citron, LLC                                          CASE NO.: 19-15723-VFP
130 Clinton Road, Suite 202
Fairfield, NJ 07004                                      CHAPTER 13
Telephone Number 973-575-0707
Attorneys For Secured Creditor
PHH Mortgage as servicer for CITIBANK, N.A.,
as Trustee for MASTR Adjustable Rate                     Objection to Confirmation of Debtor's
Mortgages Trust 2007-HF2-Mortgage Pass                   Chapter 13 Plan
Through Certificates, Series 2007-HF2
Aleisha C. Jennings, Esq. AJ-049302015

In Re:

Lena M. Lependorf

         Debtor.
                                  CERTIFICATION OF SERVICE

   1. I, Aleisha C. Jennings, represent PHH Mortgage as servicer for CITIBANK, N.A., as Trustee
         for MASTR Adjustable Rate Mortgages Trust 2007-HF2-Mortgage Pass Through
         Certificates, Series 2007-HF2 in this matter.
   2. On 5/22/2019, I caused a copy of the following pleadings and/or documents to be sent to the
         parties listed in the chart below: Objection to Confirmation of Debtor's Chapter 13 Pl
   3. I certify under penalty of perjury that the above documents were sent using the mode of
         service indicated.

   5/22/2019
                                                RAS Citron, LLC
                                                Attorney for Secured Creditor
                                                130 Clinton Road, Suite 202
                                                Fairfield, NJ 07004
                                                Telephone Number 973-575-0707

                                                By: /s/Aleisha C. Jennings
                                                Aleisha C. Jennings, Esquire
                                                NJ Bar Number AJ-049302015
                                                Email: ajennings@rasnj.com

                                                                                                   19-282485
                                                                                             Lependorf, Lena
                                                                                    Objection to Confirmation
                                                                                                       Page 3
Case 19-15723-VFP        Doc 37   Filed 05/22/19 Entered 05/22/19 12:49:16                Desc Main
                                  Document     Page 4 of 4



  Name and Address of Party Served   Relationship of Party to the    Mode of Service
                                     Case
 Lena M. Lependorf                   PRO SE Debtor                   [ ] Hand-delivered
 1080 Cambridge Road                                                 [x] Regular mail
 Teaneck, NJ 07666                                                   [ ] Certified Mail/RR
                                                                     [ ] E-mail
                                                                     [ ] Notice of Electronic Filing (NEF)
                                                                     [ ] Other
                                                                    ___________________________
                                                                     (as authorized by the court*)
 Marie-Ann Greenberg                 Trustee                         [ ] Hand-delivered
 Chapter 13 Standing Trustee                                         [x] Regular mail
 30 Two Bridges Rd                                                   [ ] Certified Mail/RR
 Suite 330                                                           [ ] E-mail
 Fairfield, NJ 07004                                                 [x] Notice of Electronic Filing
                                                                    (NEF)
                                                                     [ ] Other
                                                                    ___________________________
                                                                     (as authorized by the court*)
 U.S. Trustee                        U.S. Trustee                    [ ] Hand-delivered
 US Dept of Justice                                                  [x] Regular mail
 Office of the US Trustee                                            [ ] Certified Mail/RR
 One Newark Center Ste 2100                                          [ ] E-mail
 Newark, NJ 07102                                                    [x] Notice of Electronic Filing
                                                                    (NEF)
                                                                     [ ] Other
                                                                    ___________________________
                                                                     (as authorized by the court*)




                                                                                                19-282485
                                                                                          Lependorf, Lena
                                                                                 Objection to Confirmation
                                                                                                    Page 4
